DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 12/23/2021.
Claims 1-3, 10-16, 19, and 20 have been amended.
Claims 1-20 are pending.
Response to Arguments
The amendments filed 12/23/2021 broaden the scope of the claims. The allowable subject matter indicated in the Office Action mailed 10/4/2021 is no longer applicable to the present claims. Prior art has been applied to the present claims in the rejections below.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 3, 4, 12, and 13 are objected to because of the following informalities:  
Claims 3 and 12 recite that wherein the edge server provided the digital data, and further comprising determining whether the calculation improved the operation of the onboard vehicle computer (emphasis added). The limitations of “provided” and “improved” should be amended to be in the present-tense “provides” and “improves,” respectively, so as to provide proper claim format. 
Claims 4 and 13 recite updating the historical data responsive to determining that the calculation did not improve the operation of the onboard vehicle computer so that a future switching decision is improved (emphasis added). The limitation of “did not” should be amended to be in the present-tense “does not,” so as to provide proper claim format.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (US 2019/0047581 A1), hereinafter Bai.
Claim 1
Bai discloses the claimed method (see at least abstract) comprising comparing, by an onboard vehicle computer (i.e. embedded processor 104) of a connected vehicle (i.e. vehicle 102), a current driving context of the connected vehicle to a set of historical data (i.e. previous executions of the task) to determine a predicted latency (i.e. estimated computational latency for performing the ith task at the remote processor, i.e.                                 
                                    
                                        
                                            l
                                        
                                        ^
                                    
                                
                            j(i))  for using offboard computing resources of an edge server (i.e. remote processor 120) (see at least ¶0053, with respect to Figure 6, regarding that quality of service metric is compared to execution parameters, where execution parameters are determined by analyzing existing data on previous executions of the task and are parameterized based on the operating environment, as described in ¶0047; ¶0023, regarding that the tasks are determined by data obtained from environmental sensors of the vehicle), wherein the set of historical data describes real-world historical latencies for using the offboard computing resources in a set of different driving contexts (see at least ¶0047, regarding that the determination of the remote execution tuple that includes                                 
                                    
                                        
                                            l
                                        
                                        ^
                                    
                                
                            j(i) is based on results of prior remote execution and parameterized based on the operating environment). The “current driving context” may be interpreted as either quality of service metric for the computational task described in ¶0053 or the operating environment described in ¶0047, depending on the interpretation of “comparing…a current driving context…to a set of historical data to determine a predicted latency.” Specifically, if this limitation is interpreted as if only the set of historical data is used to determine the predicted latency, then Bai’s quality of service metric may be applied to teach the limitation of “current driving context,” and if this limitation is interpreted as if the comparison is used to determine the predicted latency, then Bai’s detected operating environment may be applied to teach the limitation of “current driving context.” It is clear that a comparison is required between the task determined by the environmental sensors of the vehicle and the profile of prior task executions 
Bai further discloses that the claimed method comprises: 
determining that the predicted latency for using the offboard computing resources satisfies a threshold for the predicted latency (see at least ¶0053, with respect to Figure 6, regarding the determination of whether the execution parameters meet the quality of service metric, as further described in ¶0043, pertaining to the comparison of the estimated computational latency for performing the ith task at the remote processor, i.e.                                 
                                    
                                        
                                            l
                                        
                                        ^
                                    
                                
                            j(i), to latency requirement for the task τ);
executing a switching decision that includes deciding to use the offboard computing resources of the edge server based on the comparing (see at least ¶0053, with respect to Figure 6, regarding that if the execution parameters meet the quality of service metrics, then the task is allocated to the remote processor, as more specifically described with respect to the estimated computation latency in ¶0043); 
responsive to the switching decision, wirelessly receiving digital data from the edge server (see at least ¶0040-0041, regarding that the tasks offloaded from the embedded processor 104 are received by the remote processor 120, where communication is performed by any suitable wireless communication channel, as described in ¶0024); and 
modifying an operation of the onboard vehicle computer based on the digital data (see at least ¶0041, regarding that the remote processor 120 sends 
Given that the remote computer 120 is defined as using short-range communication or visual light communication in the embodiments described in ¶0024 that require the remote computer 120 to be physically within range from the embedded processor 104, remote computer 120 may be reasonably interpreted as an “edge server,” in light of these embodiments.
Claims 3 and 12
Bai further discloses that the edge server provided the digital data responsive to a calculation (see at least ¶0041, ¶0052, regarding that upon executing the received task, the remote processor 120 sends the task back to the embedded processor 104) and further comprising determining whether the calculation improved the operation of the onboard vehicle computer (see at least ¶0054, regarding the determination that the task performed by the remote processor can no longer meet the quality of service metrics).
Claims 4 and 13
Bai further discloses updating the historical data responsive to determining that the calculation did not improve the operation of the onboard vehicle computer so that a future switching decision is improved (see at least ¶0047, regarding that the remote execution parameters are updated online based on results of prior remote execution, where results of remote execution include the remote processor being determined to no longer be able to meet the quality of service metrics, as described in ¶0054).
Claims 9 and 18
Bai further discloses that the digital data describes an output of a computational process executed by the edge server for the connected vehicle (see at least ¶0040-0041; ¶0052).
Claim 10
Bai discloses the claimed non-transitory computer program product installed in an onboard unit of a connected vehicle (see at least ¶0022-0025, with respect to Figure 1; ¶0036-0040, with respect to Figure 2), the computer program product including codes and routines that are operable, when executed by the onboard unit, to cause the onboard unit to execute routines described in the rejection of claim 1.
Claim 19
Bai discloses the claimed system of a connected vehicle (see at least Figures 1 and 2) comprising an onboard vehicle computer (i.e. embedded processor 104) communicatively coupled to a non-transitory memory and a sensor set of the connected vehicle (see at least ¶0022-0025; ¶0036-0040), wherein the onboard vehicle computer is operable to retrieve computer-executable code from the non-transitory memory which is operable, when executed by the onboard vehicle computer, to cause the onboard vehicle computer to perform the method discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Erignac (US 2010/0319005 A1), hereinafter Erignac.
Claims 2, 11, and 20
While Bai further discloses that the value of a(i,j) is set to both 1 and 0 to compare the latency requirement for the task to the expected latencies for computing the ith task on both the embedded processor and the remote processor in equation (1) (see at least ¶0042-0043), Bai does not further disclose that the edge server executes a separate instance of the switching decision, and a consensus between switching decisions of the onboard vehicle computer and the edge server is required in order for a calculation to be executed by the edge server. However, providing redundant information on separate controllers so as to establish a consensus is well known in the art.
For example, Erignac teaches the known technique of providing separate agents, defined as a software agent and robotic vehicle in at least ¶0002 (similar to the edge server and onboard vehicle computer taught by Bai), where each agent maintains status information of the agents and a consensus between switching decisions of the agents is 
Since the systems of Bai and Erignac are directed to the same purpose, i.e. executing a task using multiple computing devices, including a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bai, such that the edge server executes a separate instance of the switching decision, and a consensus between switching decisions of the onboard vehicle computer and the edge server is required in order for a calculation to be executed by the edge server, in the same manner that Erignac’s agent maintains status information of the agents and a consensus between switching decisions of the agents is required in order for a task to be executed by an agent, with the predictable result of efficiently coordinating the performance of shared tasks, where agreement of task state is required among agents to proceed to the next task (¶0005 of Erignac).
Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Cheng et al. (US 2019/0354111 A1), hereinafter Cheng.
Claims 5 and 14
Bai does not further disclose determining an actual latency resulting from the switching decision. However, this limitation does not influence the other elements of the claim, and therefore, it would be reasonable to combine prior art to teach the technique of determining an actual latency.
For example, Cheng discloses a similar system in which a vehicle communicates with a remote server in order to test latency (see at least ¶0029) by determining an actual latency (see at least ¶0040-0041). While the system of Cheng does not specifically offload processes to be performed by the remote server, as in Bai, latency that “results from the switching decision” is simply latency from communication of the remote server, and therefore, the specific processes performed by the remote server do not influence this combination.   
Since the systems of Bai and Cheng are directed to the same purpose, i.e. vehicle communication with a remote server, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bai, so as to further determine an actual latency resulting from the switching decision, in the same manner that Chen determines an actual latency, with the predictable result of normalizing historical performance characteristics of wireless networks along a roadway (¶0039-0040 of Cheng).
Claims 6 and 15
Cheng further discloses determining whether the actual latency is substantially equal to a predicted latency (similar to the predicted latency taught by Bai) (see at least ¶0040, regarding that the vehicle extrapolates differences between measured and predicted latency).
Claims 7 and 16
Chen further discloses updating historical performance characteristics (similar to the historical data taught by Bai) responsive to determining that the actual latency is not substantially equal to the predicted latency so that a future switching decision is improved (see at least ¶0040, regarding the normalization of wireless network performance characteristics predicted by the wireless network performance map for 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of an alternative embodiment of Bai, described in ¶0024.
Claims 8 and 17
Bai further describes an embodiment in which the remote processor 120 is another vehicle 130 (i.e. a remote vehicle) (see ¶0024).
Bai further discloses semi-mission-critical tasks that include long-term trajectory planning (see ¶0027), which uses information about moving objects or newly-detected static objects detected by other vehicles (i.e. a sensor measurement recorded by a remote vehicle) (see ¶0032), and semi-mission-critical tasks are sent to the remote processor (see ¶0035). Therefore, Bai further discloses that the digital data describes a sensor measurement recorded by a remote vehicle.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote server of Bai, to be a remote vehicle, such that the digital data describes a sensor measurement recorded by a remote vehicle, in light of the alternative embodiment of Bai described in ¶0024, with the predictable result of ensuring safe and uninterrupted operation of the vehicle (¶0002 of Bai) by taking into consideration objects detected by other vehicles (¶0032 of Bai).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/					/RUSSELL FREJD/
Examiner, Art Unit 3661                                                Primary Examiner, Art Unit 3661